SOMERVILLE, J.
The bill of complainant was filed by appellant for the purpose of vacating and setting aside an execution sale of certain lands which he claims to own; to cancel certain deeds made to or by certain of the .respondents as clouds on his title; to vacate and set aside a certain judgment in ejectment recovered by one of the respondents against complainant’s wife; and to have issued a writ of possession to put complainant in possession of the land.
1. The only reason assigned for invoking the jurisdiction of equity for the vacation of the sheriff’s sale is that the land, which was worth $10,000, was sold at this sale for only $50, an inadequacy of price so gross' *79as to amount per se to a fraud on complainant. If this were all that the hill showed with respect to the subject-matter of the sale in question, and it were conceded that such a presumption of fraud Avould arise as to justify a resort to equity for relief, Avhicli, however, is not the case, neArertheless, in our opinion, the bill so distinctly shoAvs that complainant’s claim to the land is without any merit, that it cannot be said to shoAV any inadequacy of price at all, if, indeed, the $50 paid was not a serious overvaluation. And on the shoAving made by the bill in this regard it is Avitliout equity, and the demurrer on that ground was properly sustained.
2. Complainant’s connection with the title is shOAvn by the bill as follows: He “purchased” from one Mrs. Mills (who is uoav Mrs. M. E. Finegan, and one of these respondents) “during the year 1887,” and paid her $1,200 in cash, but no deed is exhibited. On November 29, 1887, said Mrs. Finegan executed a Avarranty deed to one Smithson, who afterwards conveyed to Lula B. Hartón ( who is complainant’s wife and also one of these respondents). Construing the allegations as to these two transactions most strongly against complainant, as we are bound to do, the bill does not show that he acquired any title from his alleged grantor before she had deeded the land to Smithson.
3. But, waiving this defect, whatever his interest may have been, the bill shows that he joined with said Lula B. Hartón in a deed to one C. H. Baker, through Avhom, by foreclosure of Baker’s mortgage to Lula B. Hartón, the title regularly passed to E. D. Johnson, one of these respondents.
4. It is claimed, however, that complainant subsequently acquired the title to this land by a deed from one W. E. Martin, “on or about, to wit, the 20th day of *80March, 1908”; Martin’s title having been acquired through a valid tax sale against said C. H. Baker.
But the bill of complaint shows “that on the 17th day of March, 1903, said W. T. Martin and his wife, Annie M. Martin, executed a quitclaim deed to E. F. Enslen (one of these respondents) to all of said land.” A copy of this deed is made an exhibit, and the certificate of the notary public shows that the grantors acknowledged the deed before him on March 17, 1903.
On the face of the bill, therefore, it appears that complainant’s quitclaim deed from Martin was wholly worthless as a muniment of title, and that the title is actually in Enslen, or his assigns.
Numerous grounds of demurrer attack the bill for-this patent defect, and were, of course, properly sustained.
Some other grounds of demurrer were also well taken, but it is useless to discuss them.
For the reasons above stated, the decree of the chancery court must be affirmed.
Affirmed.
All the Justices concur, except Dowdell, O. J., not sitting.